SUPPLEMENT TO C ALVERT GOVERNMENT FUND Calvert Income Funds Prospectus Class I (Institutional) dated January 31, 2012 Date of Supplement: August 10, 2012 The portfolio management table for Calvert Government Fund under “Portfolio Management” in the Fund Summary on page 10 is revised and restated as follows in order to add Vishal Khanduja to the portfolio management team: Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Manager Length of Time Name Title Managing Fund Matthew Duch Vice President, Portfolio Since September 2011 Manager Michael Abramo Vice President, Portfolio Since September 2011 Manager Vishal Khanduja, CFA Portfolio Manager Since July 2012 In addition, the portfolio management table under “Management of Fund Investments – Portfolio Management – Calvert Government Fund” on page 31 is revised and restated as follows: Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch, Michael Abramo and Vishal Khanduja are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Lead Portfolio Manager Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999 and became a Portfolio Manager for this Fund in September 2011. Co-Portfolio Manager Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team and a Portfolio Manager for this Fund since July 2012. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012)and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Co-Portfolio Manager
